Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.
 
Response to Amendment
The amendment filed on 1/19/2021 has been entered. Claim 1 is currently amended.  Claim 4 has been cancelled. Claims 1-3 and 5-15 are pending with claims 7-15 withdrawn from consideration.  Claims 1-3 and 5-6 are under examination in this office action.

Response to Arguments
Applicant’s argument, see page 5, filed on 1/19/2021, with respect to Drawing Objection, has been fully considered and is persuasive. The Drawing Objection has been withdrawn.

Applicant’s argument, see page 5, filed on 1/19/2021, with respect to 112(a) rejection, has been fully considered and is persuasive. The 112(a) rejection has been withdrawn.

Applicant’s argument, see page 5, filed on 1/19/2021, with respect to 112(b) rejection, has been fully considered and is persuasive. The 112(b) has been withdrawn.

Applicant’s argument, see page 5-8, filed on 1/19/2021, with respect to 102/103 rejection based on Gockel, has been fully considered and is persuasive. However, the amendment necessitates new ground of rejection set forth in this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "reheated" in claim 5 is a relative term which renders the claim indefinite.  The term "reheated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear whether this limitation requires a second heating step in the second furnace or not.  It could mean the second region or second regions are heated after cooling from the first heating in the first furnace.  It could also mean the second region or second regions are heated in the second furnace more than once.  For the purpose of further examination, either case is considered meeting the limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann et al (US 20120091758 A1) in view of Zhu et al (US 20140076470 A1) and Giefers et al (US 20100139821 A1).
Regarding claim 1, Zimmermann teaches an automobile column and method for producing a hot-formed and press-hardened automobile column [title].  “According to one aspect of the present invention, an automobile column with at least two regions of different strength is produced by hot-forming and press-hardening, wherein a region of a first type has after press-hardening a substantially bainitic structure and a region of a second type has after press-hardening a substantially martensitic structure” [0011].  The recited “first type” corresponds to the claimed “second regions”; and recited “second type” corresponds to the claimed “first regions”.  Zimmermann teaches the method comprising “providing a hardenable metal plate or semi-finished product and heating the hardenable metal plate or semi-finished product to at least an austenizing temperature, intermediately cooling a region of a first type of the metal plate or semi-finished product with a cooldown speed selected to be greater than a lower critical cooldown speed of a material of the metal plate or semi-finished product, and hot-forming and press-hardening the metal plate or semi-finished product in a press-hardening tool to form the automobile column” [0032-0034].  The recited “at least an austenizing temperature” meets the claimed “temperature above the Ac3 temperature”.  Since the material is heated above austenizing temperature, one with ordinary skill in the art would expect the claimed “primarily austenitic structure” to be present.
The recited “cooling a region of a first type of the metal plate or semi-finished product” corresponds to the claimed “cooling the one or more second regions of the steel component to a cooling stop temperature θ2”. 
Zimmermann teaches that “[t]he cooldown can hereby be performed in a fixedly installed intermediate station as well as in a cooling unit which moves commensurate with the production cycle” and “[t]he cooldown is hereby preferably performed immediately after removal from the furnace” [0039].  Therefore, the claimed first furnace is obvious because it is used before cooling down from above Ac3 temperature.  The claimed transferring the entire steel component to a treatment station wherein said component is cooled down during the transfer on is also obvious because one with ordinary skill would recognize that the temperature of the cooling station must be lower than that in the heating furnace; thus the material will be cooled down after removal from the furnace and transferred to the recited “intermediate station” for cooling.  Since the prior art is silent regarding keeping the material at the same temperature during transfer, one of ordinary skill would expect the material to naturally cool during transfer absent evidence to the contrary.
Zimmermann teaches that “the material is cooled down to a temperature between 700 and 400°C” and above the martensitic start temperature [0042], meeting the claimed cooling stop temperature θ2.
Zimmermann teaches that “the cooldown speed during intermediate cooling of the region of the first type may be selected so that a bainitic structure is obtained” [0042].  Since the applicant discloses that the treatment time tB is the time of cooling the second region from above Ac3 to cooling stop temperature θ2 so that bainitic structure is formed [spec. 0010 and B is expected to be present in Zimmermann’s teaching.
Zimmermann does not teach transferring the entire steel component to a second furnace, the temperature of the one or more second regions increasing to a temperature below the Ac3 temperature again.  However, Zhu teaches “a method for the fabrication of steel sheet or parts with a martensitic structure with mechanical strength greater than that which could be obtained by austenitization followed by a simple rapid cooling treatment with martensitic quenching” [0001]; and preferably the steel sheet “is subjected to a subsequent tempering heat treatment at a temperature T4 between 150 and 600°C for a period of time between 5 and 30 minutes” [0029].  Zhu teaches the Ac3 temperature is 790 °C (Ac3+210°C=1000°C, [0085]).  Thus, T4 between 150 and 600°C is below Ac3.  “This tempering treatment generally increases the ductility” [0071].  Thus, for the purpose of increasing ductility, one with ordinary skill in the art would combine Zhu’s teaching and add the tempering step into Zimmermann’s teaching.
Zhu does not teach the second furnace.  Giefers teaches a method for producing a workpiece by press hardening a semi-finished product [abstract].  The semi-finished product is heated above Ac3 temperature in a first furnace and maintained for a specified time so that an austenite structure is formed.  Then the semi-finished product is cooled in a controlled manner in a second furnace.  In the second furnace, the temperature is adjusted so that it lies below the Ac3 temperature of the steel that is used [0048]. Thus, for the purpose of adjusting the transformation behavior of the steel, one with ordinary skill in the art would combine Giefers’ teaching with Zimmermann to add a second furnace after cooling and arrive at the claimed step.

Regarding claim 2, Zimmermann teaches that “the material is cooled down to a temperature between 700 and 400°C” and above the martensitic start temperature [0042].

Regarding claim 5, Zimmermann in view of Giefers teaches the first type is heated in a second furnace as state above.  One with ordinary skill in the art would expect a heat supply to be present in the second furnace in order to maintain a temperature above Ac3.

Regarding claim 6, Zimmermann in view of Zhu or Giefers is silent about the internal temperature of the second furnace.  However, since the second region is heated in the second furnace from cooling temperature, one with ordinary skill in the art would expect that the internal temperature of the second furnace is higher than the cooling stop temperature.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann et al (US 20120091758 A1) in view of Zhu et al (US 20140076470 A1) and Giefers et al (US 20100139821 A1) as applied to claim 1 above, and further in view of Gockel et al (EP2548975A1, machine translation referred here).
Regarding claim 3, Zimmermann in view of Zhu and Giefers teaches the method of claim 1 as state above.
Zimmermann in view of Zhu and Giefers does not teach the cooling stop temperature θ2 is selected to be below the martensite start temperature Ms.
Gockel teaches a method of producing a metallic molded board. The metal board is heated to above austenitic temperature in a heating furnace (3), then moved to a cooling and heating section (4) where the second region (14) of the board is cooled either above the martensite start temperature Ms or optionally to a temperature of at most 50 ° C below the martensite start temperature Ms . For the second region, "the total amount of bainitic structure added is preferably not more than 75%" [0018].  Gockel teaches the advantage of cooling down to a temperature slightly below the martensite start temperature Ms, “since this already has nucleation sites in the upper temperature range of bainite formation due to the introduced martensite portions. Thus, the incubation time of bainite formation can be shortened” [0040].  For the purpose of shortening the incubation time, it would have been obvious for one of ordinary skilled in the art to combine Gockel’s teaching of cooling to a below the martensite start temperature Ms with Zimmermann’s teaching.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Examiner, Art Unit 1734